NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     AARON ALLAN HIPP, Appellant.

                             No. 1 CA-CR 18-0610
                              FILED 2-28-2019


           Appeal from the Superior Court in Yavapai County
                        No. V1300CR201880025
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Zickerman Law Office, Flagstaff
By Adam Zickerman
Counsel for Appellant
                             STATE v. HIPP
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Vice Chief Judge Peter B. Swann
joined.


T H O M P S O N, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Aaron Allan Hipp’s (defendant’s) conviction for one count of
possession of a deadly weapon while being a prohibited possessor, a class
4 felony. Defendant’s counsel searched the entire record on appeal and
found no arguable question of law. He subsequently filed a brief requesting
that this court conduct an Anders review of the record for fundamental
error. Defendant had the opportunity to file a supplemental brief in propria
persona, but he did not do so.

¶2             On the evening of January 7, 2018, Cottonwood police officer
Brandon Clark was watching traffic looking for violations. Officer Clark
observed defendant’s vehicle make two quick left turns and he believed
defendant was trying to avoid interaction with law enforcement. Officer
Clark checked the vehicle’s registration and found it had been canceled, so
he pulled defendant over. During the traffic stop, he asked defendant if
there were any weapons in the car and defendant replied that there were
not. Officer Clark shined his flashlight in the backseat and saw what looked
to be a firearm handle. He opened the car door and confirmed that it was
a high-powered semiautomatic assault rifle.            Officer Clark placed
defendant under arrest and took him to the police station. He advised
defendant of his Miranda rights both at the scene and at the police
department. Defendant first claimed that the gun was not his. During an
interview with police, defendant changed his story and claimed he had
contacted “biker Mike” to get the gun for his girlfriend. He later claimed
his girlfriend was the one who had contacted Mike to get the gun.

¶3            The state charged defendant with one count of possession of
a deadly weapon while being a prohibited possessor. At trial, the parties
stipulated that defendant was a convicted felon. The jury convicted
defendant and found that he was released on bond for a prior offense at the
time of the current offense. At a post-trial hearing, defendant waived his


                                     2
                              STATE v. HIPP
                            Decision of the Court

right to a bench trial and admitted to three prior felonies. The trial court
sentenced defendant to nine years in prison, with credit for 225 days of
presentence incarceration.

¶4            We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300. We find none. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure, and the sentence imposed
was within the statutory limits. Pursuant to State v. Shattuck, 140 Ariz. 582,
584-85 (1984), defendant’s counsel’s obligations in this appeal are at an end.
Defendant has thirty days from the date of this decision in which to
proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.

¶5            We affirm the conviction and the sentence.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         3